 


110 HR 5995 IH: Gas Tax Relief and Earmark Moratorium Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5995 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Ryan of Wisconsin (for himself, Mr. Boehner, Mr. Blunt, Mr. Cantor, Mr. Putnam, Mr. Hensarling, Mr. Sensenbrenner, Mr. Flake, Mr. Pence, Mrs. Blackburn, Mr. Campbell of California, Mr. Jordan of Ohio, Mr. Broun of Georgia, and Mr. McCotter) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Rules and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to suspend the highway fuels taxes, to provide for a Joint Committee on Earmark Reform, and to prohibit earmarking for the remainder of the 110th Congress. 
 
 
1.Short titleThis Act may be cited as the Gas Tax Relief and Earmark Moratorium Act of 2008. 
IGAS TAX RELIEF AND HIGHWAY TRUST FUND PRESERVATION  
101.Gas tax relief 
(a)Suspension of highway fuel taxes on gasoline, diesel fuel, and kerosene 
(1)In generalSection 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is amended by adding at the end the following new subsection: 
 
(f)Suspension of taxes on gasoline, diesel fuel, and kerosene 
(1)In generalDuring the suspension period, each rate of tax referred to in paragraph (2) shall be reduced to zero cents per gallon.  
(2)Rates of taxThe rates of tax referred to in this paragraph are the rates of tax otherwise applicable under— 
(A)clauses (i) and (iii) of subsection (a)(2)(A) (relating to gasoline, diesel fuel, and kerosene), determined after application of subsection (a)(2)(B) and without regard to subsection (a)(2)(C), and  
(B)paragraph (1) of section 4041(a) (relating to diesel fuel and kerosene) with respect to fuel sold for use or used in a diesel-powered highway vehicle.  
(3)Suspension periodFor purposes of this section, the term suspension period means the period beginning on May 26, 2008 and ending on September 1, 2008.  
(4)Maintenance of trust fund depositsIn determining the amounts to be appropriated to the Highway Trust Fund under section 9503 and to the Leaking Underground Storage Tank Trust Fund under section 9508, an amount equal to the reduction in revenues from highway fuel taxes on gasoline, diesel, and kerosene by reason of this subsection shall be treated as taxes received in the Treasury under this section or section 4041. .  
(2)Effective dateThe amendment made by this subsection shall take effect on the date of the enactment of this Act.  
(b)Floor Stock Refunds 
(1)In generalIf— 
(A)before the tax suspension date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any highway motor fuel, and  
(B)on such date such fuel is held by a dealer and has not been used and is intended for sale, there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this subsection referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the tax which would be imposed on such fuel had the taxable event occurred on such date. 
(2)Time for filing claimsNo credit or refund shall be allowed or made under this subsection unless— 
(A)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the tax suspension date based on a request submitted to the taxpayer before the date which is 3 months after the tax suspension date by the dealer who held the highway motor fuel on such date, and  
(B)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund.  
(3)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this subsection with respect to any highway motor fuel in retail stocks held at the place where intended to be sold at retail.  
(4)DefinitionsFor purposes of this subsection— 
(A)Tax suspension dateThe term tax suspension date means the first day of the suspension period in effect under section 4081(f) of the Internal Revenue Code of 1986 (as added by subsection (a) of this section).  
(B)Highway motor fuelThe term highway motor fuel has the meaning given such term for purposes of subsection (c).  
(C)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code.  
(5)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this subsection.  
(c)Floor Stocks Tax Restoration 
(1)Restoration of excise taxIn the case of any highway motor fuel which is held on the tax restoration date by any person, there shall be a floor stocks tax equal to the excess of the tax which would be imposed on such fuel had the taxable event occurred on such date over the tax (if any) previously paid (and not credited or refunded) on such fuel.  
(2)Liability for tax and method of payment 
(A)Liability for taxThe person holding highway motor fuel on the tax restoration date to which the tax imposed by paragraph (1) applies shall be liable for such tax.  
(B)Method of paymentThe tax referred to in paragraph (1) shall be paid in such manner as the Secretary shall prescribe.  
(C)Time for paymentThe tax referred to in paragraph (1) shall be paid on or before the 45th day after the tax restoration date.  
(3)DefinitionsFor purposes of this subsection— 
(A)Tax restoration dateThe term tax restoration date means the first day after the suspension period (as defined in section 4081(f) of the Internal Revenue Code of 1986).  
(B)Highway motor fuelThe term highway motor fuel means any liquid on which tax would have been imposed under section 4081 of the Internal Revenue Code of 1986 during the suspension period in effect under section 4081(f) of such Code but for the amendments made by subsection (a).  
(C)Held by a personA highway motor fuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made).  
(D)SecretaryThe term Secretary means the Secretary of the Treasury.  
(4)Exception for exempt usesThe tax referred to in paragraph (1) shall not apply to any highway motor fuel held by any person exclusively for any use to the extent a credit or refund of the tax is allowable for such use.  
(5)Exception for certain amounts of fuel 
(A)In generalNo tax referred to in paragraph (1) shall be applied against any highway motor fuel held on the tax restoration date by any person if the aggregate amount of such highway motor fuel held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this subparagraph.  
(B)Exempt fuelFor purposes of subparagraph (A), there shall not be taken into account any highway motor fuel held by any person which is exempt from the tax referred to in paragraph (1) by reason of paragraph (4).  
(C)Controlled groupsFor purposes of this subsection— 
(i)Corporations 
(I)In generalAll persons treated as a controlled group shall be treated as 1 person.  
(II)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection.  
(ii)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control if 1 or more of such persons is not a corporation.  
(6)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply with respect to the floor stock taxes referred to in paragraph (1) to the same extent as if such taxes were imposed by such section.  
102.Highway Trust Fund preservation 
(a)In generalSection 9503(b) of the Internal Revenue Code of 1986 is amended— 
(1)by adding at the end the following new paragraph: 
 
(7)Spending replenishmentIf the Secretary of the Treasury determines that the amount in the Highway Trust Fund (other than the Mass Transit Account) is insufficient to timely meet the anticipated payments from the account for fiscal year 2009, the Secretary shall transfer to such fund (excluding the Mass Transit Account) from the general fund of the Treasury an amount up to the insufficiency. 
(2)by striking Amounts equivalent to certain taxes and penalties in the heading and inserting Certain amounts. 
(b)Revenue-aligned budget authority adjustmentNo adjustment shall be made pursuant to section 1105 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users Act of 2005 as a result of the enactment of this title.  
IIEARMARK REFORM 
201.Joint select committee on earmark reform 
(a)Establishment and compositionThere is hereby established a Joint Select Committee on Earmark Reform. The joint select committee shall be composed of 16 members as follows: 
(1)8 Members of the House of Representatives, 4 appointed from the majority party by the Speaker of the House, and 4 from the minority party to be appointed by the minority leader; and 
(2)8 Members of the Senate, 4 appointed from the majority party by the majority leader of the Senate, and 4 from the minority party to be appointed by the minority leader.A vacancy in the joint select committee shall not affect the power of the remaining members to execute the functions of the joint select committee, and shall be filled in the same manner as the original selection. 
(b)Study and report 
(1)StudyThe joint select committee shall make a full study of the practices of the House, Senate, and Executive Branch regarding earmarks in authorizing, appropriation, tax, and tariff measures. As part of the study, the joint select committee shall consider the efficacy of— 
(A)the disclosure requirements of clause 9 of rule XXI and clause 17 of rule XXIII of the Rules of the House of Representatives, House Resolution 491, and rule XLIV of the Standing Rules of the Senate, and the definitions contained therein; 
(B)requiring full transparency in the process, with earmarks listed in bills at the outset of the legislative process and continuing throughout consideration; 
(C)requiring that earmarks not be placed in any bill after initial committee consideration; 
(D)requiring that Members be permitted to offer amendments to remove earmarks at subcommittee, full committee, floor consideration, and during conference committee meetings; 
(E)requiring that bill sponsors and majority and minority managers certify the validity of earmarks contained in their bills; 
(F)recommending changes to earmark requests made by the Executive Branch through the annual budget submitted to Congress pursuant to section 1105 of title 31, United States Code; 
(G)requiring that House and Senate amendments meet earmark disclosure requirements, including amendments adopted pursuant to a special order of business; 
(H)establishing new categories for earmarks, including— 
(i)projects with National scope; 
(ii)military projects; and 
(iii)local or provincial projects, including the level of matching funds required for such project. 
(2)Report 
(A)The joint select committee shall submit to the House of Representatives and the Senate a report of its findings and recommendations not later than 6 months after adoption of this concurrent resolution. 
(B)No recommendation shall be made by the joint select committee except upon the majority vote of the members from each House, respectively. 
(C)Notwithstanding any other provision of this resolution, any recommendation with respect to the rules and procedures of one House that only affects matters related solely to that House may only be made and voted on by members of the joint select committee from that House and, upon its adoption by a majority of such members, shall be considered to have been adopted by the full committee as a recommendation of the joint select committee.In conducting the study under paragraph (1), the joint select committee shall hold not fewer than 5 public hearings. 
(c)Resources and dissolution 
(1)The joint select committee may utilize the resources of the House of Representatives and the Senate. 
(2)The joint select committee shall cease to exist 30 days after the submission of the report described in subsection(a)(2). 
(d)DefinitionFor purposes of this section, the term earmark shall include congressional earmarks, congressionally directed spending items, limited tax benefits, or limited tariff benefits as those terms are defined by clause 9 of rule XXI of the Rules of the House of Representatives and rule XLIV of the Standing Rules of the Senate. Nothing in this subsection shall confine the study of the joint select committee or otherwise limit its recommendations. 
202.Moratorium on consideration of earmarks 
(a)In the houseIn the 110th Congress, it shall not be in order to consider a bill, joint resolution, amendment, or conference report containing a congressional earmark, limited tax benefit, or limited tariff benefit (as such terms are defined by clause 9 of rule XXI of the Rules of the House of Representatives). 
(b)In the senateTo be inserted by the Senate 
203.Revision of concurrent resolution on the budget 
(a)Upon the enactment of this Act, the chairmen of the Committees on the Budget of the House and the Senate shall reduce the allocation of new budget authority and the outlays flowing therefrom to the Committees on Appropriations of the House and the Senate set forth pursuant to section 302(a) of the Congressional Budget Act of 1974 for fiscal year 2009 by $14.8 billion. 
(b)The chairmen of the Committees on the Budget of the House and the Senate shall make any other necessary and conforming adjustments in the concurrent resolution on the budget for fiscal year 2009. 
 
